Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CA2019/050557, filed on 04/29/2019.
Claims 1-20 are currently pending in the instant patent application.
The preliminary amendment filed on 10/30/2020, amending claims 3, 5-8, 10, 12-13, 16-17, and 19 is acknowledged. 
Election/Restriction
Applicant's election without traverse of Group I, Claims 1-18 and 20, drawn to a genetically engineered microorganism of any microalga host cell for producing olivetolic acid in the response filed on 06/01/2022 is acknowledged.  
The Examiner is also acknowledging the species election without traverse of SEQ ID NO: 1 and 2 as species from claims 12 and 13 in an Examiner initiated interview with Applicants representative on 08/01/2022. 
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-18 and 20 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US Provisional applications 62/664,322, filed on 04/30/2018 and 62/813,927, filed on 03/05/2019. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/30/2020, 06/30/2021 and 05/31/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 10/30/2020 are accepted by the Examiner.

Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Appropriate correction is required.

	
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 (depends on claim 10) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 is indefinite in the recitation “the cannabidiolic acid synthetase” lacks antecedent basis and claim 10 does not recite anything about “cannabidiolic acid synthetase”. Therefore, “the cannabidiolic acid synthetase” lacks antecedent basis in claim 10 from which claim 11 depends. Clarification is required. 

Claim 12 (depends on claim 3) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 12 recites “at least one nucleic acid molecule” which is confusing and unclear as to the scope of the nucleic acid that is encompassed. The metes and bounds of the term “nucleic acid molecule” are not clear to the Examiner. It is not clear whether said phrase meant “nucleic acid molecule encoding tetraketide synthase” or “nucleic acid molecule encoding olivetolic acid cyclase”, rendering the metes and bounds of the term unclear. Clarification is required.

Claims 13 (depends on claim 3), 14 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 13 recites “at least one nucleic acid molecule” which is confusing and unclear as to the scope of the nucleic acid that is encompassed. The metes and bounds of the term “nucleic acid molecule” are not clear to the Examiner. It is not clear whether said phrase meant “nucleic acid molecule encoding tetraketide synthase” or “nucleic acid molecule encoding olivetolic acid cyclase”, rendering the metes and bounds of the term unclear. Clarification is required.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 14 recites “linker sequence” which is confusing and unclear as to the scope of the linker molecule that is encompassed. The metes and bounds of the term “linker sequence” are not clear to the Examiner because there is no sequence follows the term linker in claim 14, wherein the sequence is unknown, rendering the metes and bounds of the term unclear. Clarification is required.
Claim 15 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 15 recites “self-cleaving sequence” which is confusing and unclear as to the scope of the linker molecule that is encompassed. The metes and bounds of the term “self-cleaving sequence” are not clear to the Examiner because it is not clear how a nucleotide sequence could be self-cleaving and the specification does not define what does “self-cleaving sequence” mean? Clarification is required.

Claim Rejections – Improper Markush Grouping
Claims 12 and 13 are rejected under the judicially approved “improper Markush grouping” doctrine.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7166.
Claims 12 and 13 are “Markush”-type claims that recite a plurality of nucleotide sequences as species such as” SEQ ID NO: 1-4 …. and 68-70 of claims 12 and 13.
A Markush claim may be rejected under the judicially approved “improper Markush grouping” doctrine when the claim contains an improper grouping of alternatively useable species. A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. 
Claims 12 and 13 are rejected as reciting an improper Markush group because they do not share a structural similarity nor a common use. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate. 

	

Cell Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 4, 5, 7-13, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) based upon a public use or sale or other public availability of the invention as anticipated by Laban et al. (Cannabinoid production in algae. US 2021/0403964 A1, publication 12/30/2021, claim benefit of 62/658,617, filed on 04/17/2018).
The Broadest Reasonable Interpretation (BRI) of claims 1-3, which is drawn to a genetically engineered microorganism that is capable of producing olivetolic acid, wherein the genetically engineered microorganism is a photosynthetic microalga or a cyanobacterium, wherein the genetically engineered microorganism does not comprise an exogenous nucleic acid molecule encoding hexanoyl-CoA synthetase, wherein the genetically engineered microorganism of claim 1 comprising at least one nucleic acid molecule that encodes tetraketide synthase and olivetolic acid cyclase, i.e. genetically modified microorganism does not comprise an exogenous nucleic acid molecule encoding hexanoyl-CoA synthetase, but the microorganism could have endogenous nucleic acid molecule encoding hexanoyl-CoA synthetase.
Regarding claim 1-3, 4, 5, 7-13, 16 and 20, Laban et al. teach a recombinant algae cell, including Chlamydomonas reinhardtii, a microalga cell, expressing a heterologous  plasmid vector comprising a olivetolic acid synthase, prenyl synthase, prenyl transferase,  cannabidiolic acid synthase, tetrahydrocannabinol (THC) synthase, and olivetolic acid cyclase (exogenous) and a process for producing cannabinoid through the production of olivetolic acid (OA) as claimed, and cannabigerolic acid, wherein the olivetolic acid cyclase is from Cannabis sativa, which is 100% identical to SEQ ID NO: 16 of the instant application (see, sequence alignment as shown below as (A)), wherein the prenyl transferase is inherently an aromatic prenyl transferase is from Cannabis sativa, which is also100% identical to SEQ ID NO: 18 of the instant application  (see, sequence alignment as shown below, as (B)), wherein the cannabidiolic acid synthase, and tetrahydrocannabinol (THC) synthase genes are from Cannabis sativa, which is 100% identical to SEQ ID NO: 20 and 21 of the instant application,  wherein the gene encoding olivetolic acid synthase, prenyl synthase, prenyl transferase, cannabidiolic acid synthase, tetrahydrocannabinol (THC) synthase, and olivetolic acid cyclase are cloned in a vector under a promoter, which is an episomal vector (see, abstract, para 9-14, 26, 54, 57-58, 61, 72, 77, 85, 95-97, Fig.5, and claims 27-43). 
(A). OS   Cannabis sativa.
SQ   Sequence 101 AA;

  Query Match             100.0%;  Score 536;  DB 24;  Length 101;
  Best Local Similarity   100.0%;  
  Matches  101;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAVKHLIVLKFKDEITEAQKEEFFKTYVNLVNIIPAMKDVYWGKDVTQKNKEEGYTHIVE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAVKHLIVLKFKDEITEAQKEEFFKTYVNLVNIIPAMKDVYWGKDVTQKNKEEGYTHIVE 60

Qy         61 VTFESVETIQDYIIHPAHVGFGDVYRSFWEKLLIFDYTPRK 101
              |||||||||||||||||||||||||||||||||||||||||
Db         61 VTFESVETIQDYIIHPAHVGFGDVYRSFWEKLLIFDYTPRK 101


(B). ORGANISM: Cannabis sativa
US-17-052-039-18

  Query Match             100.0%;  Score 2134;  DB 22;  Length 403;
  Best Local Similarity   100.0%;  
  Matches  403;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGLSSVCTFSFQTNYHTLLNPHNNNPKTSLLCYRHPKTPIKYSYNNFPSKHCSTKSFHLQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGLSSVCTFSFQTNYHTLLNPHNNNPKTSLLCYRHPKTPIKYSYNNFPSKHCSTKSFHLQ 60

Qy         61 NKCSESLSIAKNSIRAATTNQTEPPESDNHSVATKILNFGKACWKLQRPYTIIAFTSCAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NKCSESLSIAKNSIRAATTNQTEPPESDNHSVATKILNFGKACWKLQRPYTIIAFTSCAC 120

Qy        121 GLFGKELLHNTNLISWSLMFKAFFFLVAILCIASFTTTINQIYDLHIDRINKPDLPLASG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GLFGKELLHNTNLISWSLMFKAFFFLVAILCIASFTTTINQIYDLHIDRINKPDLPLASG 180

Qy        181 EISVNTAWIMSIIVALFGLIITIKMKGGPLYIFGYCFGIFGGIVYSVPPFRWKQNPSTAF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EISVNTAWIMSIIVALFGLIITIKMKGGPLYIFGYCFGIFGGIVYSVPPFRWKQNPSTAF 240

Qy        241 LLNFLAHIITNFTFYYASRAALGLPFELRPSFTFLLAFMKSMGSALALIKDASDVEGDTK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LLNFLAHIITNFTFYYASRAALGLPFELRPSFTFLLAFMKSMGSALALIKDASDVEGDTK 300

Qy        301 FGISTLASKYGSRNLTLFCSGIVLLSYVAAILAGIIWPQAFNSNVMLLSHAILAFWLILQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FGISTLASKYGSRNLTLFCSGIVLLSYVAAILAGIIWPQAFNSNVMLLSHAILAFWLILQ 360

Qy        361 TRDFALTNYDPEAGRRFYEFMWKLYYAEYLVYVFIDYKDDDDK 403
              |||||||||||||||||||||||||||||||||||||||||||
Db        361 TRDFALTNYDPEAGRRFYEFMWKLYYAEYLVYVFIDYKDDDDK 403

Claim 2 is included in this rejection because the recombinant algae cell of Laban et al. does not comprise any exogenous nucleic acid encoding hexanoyl-CoA synthetase. 
Claims 12 and 13 are included in this rejection because olivetolic acid cyclase gene is derived from Cannabis sativa, and thus, olivetolic acid cyclase (OAC) gene (nucleic acid sequence) would be definitely at least more than 80% identical to SEQ ID NO: 1 and 2 of the instant application as claimed (see, also 112(b) rejection above).  
Claim 20 is included in this rejection because of the recitation “capable of producing” in the context of olivetol production, and since, Laban et al. teach recombinant algae cell   Chlamydomonas reinhardtii, a microalga cell, and a process of producing cannabinoid through the production of olivetolic acid (OA) as claimed, the recombinant algae cell   Chlamydomonas reinhardtii, a microalga cell is indeed capable of producing olivetol. Besides, olivetol is an alcohol form olivetolic acid (OA), which (OA) can be reduced spontaneously to olivetol by the any reductase or dehydrogenase, and olivetol is an intermediate of OA biosynthesis, wherein olivetol is synthesized by olivetol synthase or polyketide synthase (see, evidential reference:  Tan et al. Synthetic pathway for the production of olivetolic acid in Escherichia coli. ACS Synth. Biol. 2018, 7, 1886-1896, see, IDS. See, pg. 1887, left Col, para 2, right Col, para 2 and Fig. 1). 

Therefore, Laban et al. anticipate claims 1-3, 4, 5, 7-13, 16 and 20 of the instant application as written.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laban et al. (Cannabinoid production in algae. US 2021/0403964 A1, publication 12/30/2021, claim benefit of 62/658,617, filed on 04/17/2018) as applied to claims 1-3, 4, 5, 7-13, 16 and 20 above, and further in view of Gagne et al. ((Identification of olivetolic acid cyclase from Cannabis sativa reveals a unique catalytic route to plant polyketides. PNAS 109, 12811-12816, 2012, see IDS), Keasling et al. (Microorganisms and methods for producing cannabinoids and cannabinoid derivatives. WO 2018/200888 A1, publication 11/01/2018, claim benefit of 62/491,114, filed on 04/27/2017, see IDS), and Branco-Vieira et al. (Analyzing Phaeodactylum tricornutum lipid profile for biodiesel production. Energy Procedia 136 (2017), 369-373).
The Broadest Reasonable Interpretation (BRI) of claims 1-3, which is drawn to a genetically engineered microorganism that is capable of producing olivetolic acid, wherein the genetically engineered microorganism is a photosynthetic microalga or a cyanobacterium, wherein the genetically engineered microorganism does not comprise an exogenous nucleic acid molecule encoding hexanoyl-CoA synthetase, wherein the genetically engineered microorganism of claim 1 comprising at least one nucleic acid molecule that encodes tetraketide synthase and olivetolic acid cyclase, i.e. genetically modified microorganism does not comprise an exogenous nucleic acid molecule encoding hexanoyl-CoA synthetase, but the microorganism could have endogenous nucleic acid molecule encoding hexanoyl-CoA synthetase.
Regarding claim 1-3, 4, 5, 7-13, 16 and 20, Laban et al. teach a recombinant algae cell, including Chlamydomonas reinhardtii, a microalga cell, expressing a heterologous  plasmid vector comprising a olivetolic acid synthase, prenyl synthase, prenyl transferase,  cannabidiolic acid synthase, tetrahydrocannabinol (THC) synthase, and olivetolic acid cyclase (exogenous) and a process for producing cannabinoid through the production of olivetolic acid (OA) as claimed, and cannabigerolic acid, wherein the olivetolic acid cyclase is from Cannabis sativa, which is 100% identical to SEQ ID NO: 16 of the instant application (see, sequence alignment as shown below as (A)), wherein the prenyl transferase is inherently an aromatic prenyl transferase is from Cannabis sativa, which is also100% identical to SEQ ID NO: 18 of the instant application  (see, sequence alignment as shown below, as (B)), wherein the cannabidiolic acid synthase, and tetrahydrocannabinol (THC) synthase genes are from Cannabis sativa, which is 100% identical to SEQ ID NO: 20 and 21 of the instant application,  wherein the gene encoding olivetolic acid synthase, prenyl synthase, prenyl transferase, cannabidiolic acid synthase, tetrahydrocannabinol (THC) synthase, and olivetolic acid cyclase are cloned in a vector under a promoter, which is an episomal vector (see, abstract, para 9-14, 26, 54, 57-58, 61, 72, 77, 85, 95-97, Fig.5, and claims 27-43). 
(A). OS   Cannabis sativa.
SQ   Sequence 101 AA;

  Query Match             100.0%;  Score 536;  DB 24;  Length 101;
  Best Local Similarity   100.0%;  
  Matches  101;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAVKHLIVLKFKDEITEAQKEEFFKTYVNLVNIIPAMKDVYWGKDVTQKNKEEGYTHIVE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAVKHLIVLKFKDEITEAQKEEFFKTYVNLVNIIPAMKDVYWGKDVTQKNKEEGYTHIVE 60

Qy         61 VTFESVETIQDYIIHPAHVGFGDVYRSFWEKLLIFDYTPRK 101
              |||||||||||||||||||||||||||||||||||||||||
Db         61 VTFESVETIQDYIIHPAHVGFGDVYRSFWEKLLIFDYTPRK 101


(B). ORGANISM: Cannabis sativa
US-17-052-039-18

  Query Match             100.0%;  Score 2134;  DB 22;  Length 403;
  Best Local Similarity   100.0%;  
  Matches  403;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGLSSVCTFSFQTNYHTLLNPHNNNPKTSLLCYRHPKTPIKYSYNNFPSKHCSTKSFHLQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGLSSVCTFSFQTNYHTLLNPHNNNPKTSLLCYRHPKTPIKYSYNNFPSKHCSTKSFHLQ 60

Qy         61 NKCSESLSIAKNSIRAATTNQTEPPESDNHSVATKILNFGKACWKLQRPYTIIAFTSCAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NKCSESLSIAKNSIRAATTNQTEPPESDNHSVATKILNFGKACWKLQRPYTIIAFTSCAC 120

Qy        121 GLFGKELLHNTNLISWSLMFKAFFFLVAILCIASFTTTINQIYDLHIDRINKPDLPLASG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GLFGKELLHNTNLISWSLMFKAFFFLVAILCIASFTTTINQIYDLHIDRINKPDLPLASG 180

Qy        181 EISVNTAWIMSIIVALFGLIITIKMKGGPLYIFGYCFGIFGGIVYSVPPFRWKQNPSTAF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EISVNTAWIMSIIVALFGLIITIKMKGGPLYIFGYCFGIFGGIVYSVPPFRWKQNPSTAF 240

Qy        241 LLNFLAHIITNFTFYYASRAALGLPFELRPSFTFLLAFMKSMGSALALIKDASDVEGDTK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LLNFLAHIITNFTFYYASRAALGLPFELRPSFTFLLAFMKSMGSALALIKDASDVEGDTK 300

Qy        301 FGISTLASKYGSRNLTLFCSGIVLLSYVAAILAGIIWPQAFNSNVMLLSHAILAFWLILQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FGISTLASKYGSRNLTLFCSGIVLLSYVAAILAGIIWPQAFNSNVMLLSHAILAFWLILQ 360

Qy        361 TRDFALTNYDPEAGRRFYEFMWKLYYAEYLVYVFIDYKDDDDK 403
              |||||||||||||||||||||||||||||||||||||||||||
Db        361 TRDFALTNYDPEAGRRFYEFMWKLYYAEYLVYVFIDYKDDDDK 403

Claim 2 is included in this rejection because the recombinant algae cell of Laban et al. does not comprise any exogenous nucleic acid encoding hexanoyl-CoA synthetase. 
Claims 12 and 13 are included in this rejection because olivetolic acid cyclase gene is derived from Cannabis sativa, and thus, olivetolic acid cyclase (OAC) gene (nucleic acid sequence) would be definitely at least more than 80% identical to SEQ ID NO: 1 and 2 of the instant application as claimed (see, also 112(b) rejection above).  
Claim 20 is included in this rejection because of the recitation “capable of producing” in the context of olivetol production, and since, Laban et al. teach recombinant algae cell   Chlamydomonas reinhardtii, a microalga cell, and a process of producing cannabinoid through the production of olivetolic acid (OA) as claimed, the recombinant algae cell Chlamydomonas reinhardtii, a microalga cell is indeed capable of producing olivetol. Besides, olivetol is an alcohol form of olivetolic acid (OA), which (OA) can be reduced spontaneously to olivetol by the activity of any reductase or dehydrogenase present in the cell, and olivetol is an intermediate of OA biosynthesis, wherein olivetol is synthesized by olivetol synthase or polyketide synthase (see, evidential reference:  Tan et al. Synthetic pathway for the production of olivetolic acid in Escherichia coli. ACS Synth. Biol. 2018, 7, 1886-1896, see, IDS. See, pg. 1887, left Col, para 2, right Col, para 2 and Fig. 1). 
Laban et al. do not teach one nucleic acid molecule comprises first nucleic acid molecule comprises tetraketide synthase, a polyketide synthase (for claim 6), one nucleic acid molecule comprises a linker sequence between first and second nucleic acid molecule (for claim 14), a self-cleaving linker sequence (for claim 15), and genetically engineered microorganism microalgae is a diatom (for claim 17), and the microalgae is Phaeodactylum tricornutum (for claim 18).
However, Gagne et al. teach a gene encoding tetraketide synthase and olivetolic acid cyclase (OAC) from Cannabis sativa (exogenous), which are 100% identical to SEQ ID NO: 15 and 16 respectively of the instant application (see, sequence alignment as shown below), wherein the gene encoding olivetolic cyclase is cloned into a plasmid vector pJExpress 411 under T7 promoter and expression of said olivetolic acid cyclase polypeptide in a host cell and a process for producing olivetolic acid (OA). Gagne et al. also teach olivetol synthase (OS), a polyketide synthase (PKS), derived from Cannabis sativa and Cannabis trichomes, which are 100% identical to SEQ ID NO: 15 of the instant application (see, sequence alignment as shown below), which is responsible for the production olivetol in a host cell, and rename this OS enzyme as  tetraketide synthase (TKS) as claimed, and  further teach that introduction of TKS and OAC genes into E. coli host cell results in the production of OA in increased amount as well as olivetol synthesis in lower extent. Gagne et al. also teach introduction of TKS and OAC genes into a yeast host cell (see, abstract, pg 12811, right Col, para 1-2, Fig. 1-3). Gagne et al. also teach expression of a gene encoding tetraketide synthase (TKS) from cannabis requires the presence of olivetolic acid cyclase (OAC), a polyketide cyclase enzyme, and further teach expression of said OAC and TKS in yeast and in vivo synthesizes OA.   
RESULT 1
OLIS_CANSA
ID   OLIS_CANSA              Reviewed;         385 AA.
AC   B1Q2B6;
DT   06-FEB-2013, integrated into UniProtKB/Swiss-Prot.
DE   AltName: Full=Tetraketide synthase {ECO:0000303|PubMed:22802619};
OS   Cannabis sativa (Hemp) (Marijuana).
RA   Gagne S.J., Stout J.M., Liu E., Boubakir Z., Clark S.M., Page J.E.;
RT   "Identification of olivetolic acid cyclase from Cannabis sativa reveals a
RT   unique catalytic route to plant polyketides.";
RL   Proc. Natl. Acad. Sci. U.S.A. 109:12811-12816(2012).

  Query Match             100.0%;  Score 2010;  DB 1;  Length 385;
  Best Local Similarity   100.0%;  
  Matches  385;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNHLRAEGPASVLAIGTANPENILLQDEFPDYYFRVTKSEHMTQLKEKFRKICDKSMIRK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNHLRAEGPASVLAIGTANPENILLQDEFPDYYFRVTKSEHMTQLKEKFRKICDKSMIRK 60

Qy         61 RNCFLNEEHLKQNPRLVEHEMQTLDARQDMLVVEVPKLGKDACAKAIKEWGQPKSKITHL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RNCFLNEEHLKQNPRLVEHEMQTLDARQDMLVVEVPKLGKDACAKAIKEWGQPKSKITHL 120

Qy        121 IFTSASTTDMPGADYHCAKLLGLSPSVKRVMMYQLGCYGGGTVLRIAKDIAENNKGARVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFTSASTTDMPGADYHCAKLLGLSPSVKRVMMYQLGCYGGGTVLRIAKDIAENNKGARVL 180

Qy        181 AVCCDIMACLFRGPSESDLELLVGQAIFGDGAAAVIVGAEPDESVGERPIFELVSTGQTI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AVCCDIMACLFRGPSESDLELLVGQAIFGDGAAAVIVGAEPDESVGERPIFELVSTGQTI 240

Qy        241 LPNSEGTIGGHIREAGLIFDLHKDVPMLISNNIEKCLIEAFTPIGISDWNSIFWITHPGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LPNSEGTIGGHIREAGLIFDLHKDVPMLISNNIEKCLIEAFTPIGISDWNSIFWITHPGG 300

Qy        301 KAILDKVEEKLHLKSDKFVDSRHVLSEHGNMSSSTVLFVMDELRKRSLEEGKSTTGDGFE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KAILDKVEEKLHLKSDKFVDSRHVLSEHGNMSSSTVLFVMDELRKRSLEEGKSTTGDGFE 360

Qy        361 WGVLFGFGPGLTVERVVVRSVPIKY 385
              |||||||||||||||||||||||||
Db        361 WGVLFGFGPGLTVERVVVRSVPIKY 385

Gagne et al. do not teach one nucleic acid molecule comprises a linker sequence between first and second nucleic acid molecule (for claim 14), self-cleaving linker sequence (for claim 15), genetically engineered microorganism microalgae is a diatom (for claim 17), and the microalgae is Phaeodactylum tricornutum (for claim 18).
However, Keasling et al. teach a genetically modified host cell for producing cannabinoid or a cannabinoid derivative including olivetolic acid (OA) comprising and expressing heterologous fusion polypeptide of tetraketide synthase, (TKS), and olivetolic acid cyclase (OAC) as well as CBDA synthase and THCA synthase polypeptide. Keasling et al. also teach using linker sequence between two polynucleotide sequences and the linker sequence of Keasling et al. inherently a self-cleavable linker sequence (see, abstract, claims 1-81).
Because the linker sequence with self-cleaving function of the claimed invention and that of linker sequence of the reference is one and the same, Examiner takes the position that the self-cleaving function inherently associated with the linker sequence of Keasling et al. Since the Office does not have the facilities for examining and comparing applicants' linker sequence with self-cleaving function and the linker sequence by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed linker sequence and the linker sequence of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Keasling et al. do not teach genetically engineered microorganism microalgae is a diatom (for claim 17), and the microalgae diatom is Phaeodactylum tricornutum (for claim 18).
However, Branco-Vieira et al. teach a microalgae  Phaeodactylum tricornutum, a green diatom, regarded as sunlight-driven cell factories that converts carbon dioxide (CO2)  into potential biofuels such as lipids, fatty acids and ester of fatty acids, foods, feed and high-value bio-actives  from cheap carbon source sun-light, where the lipid production is about 22% to 32% of the dried algal biomass (see, abstract, pg 369, para 1, pg 370, para 7, pg 371, para 1, and Fig 2).
Branco-Vieira et al. clearly teach a microalgae Phaeodactylum tricornutum, a green diatom, regarded as sunlight-driven cell factories that converts carbon dioxide (CO2) into potential biofuels such as lipids, fatty acids and ester of fatty acids, foods, feed and high-value bio-actives from cheap carbon source sun-light, where the lipid production is about 22% to 32% of the dried algal biomass.
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Laban et al., Gagne et al., Keasling et al. and Branco-Vieira et al. to use tetraketide synthase, a polyketide synthase in addition to olivetolic acid cyclase to produce increased amount of olivetolic acid, a cannabinoid as taught by Gagne et al. and use a microalgae Phaeodactylum tricornutum, a green diatom, which is regarded as sunlight-driven cell factories that converts carbon dioxide (CO2) into potential biofuels such as lipids, fatty acids and ester of fatty acids, foods, feed and high-value bio-actives for producing cannabinoids specifically olivetolic acid by genetical modification as taught by Laban et al. and modify  Laban et al. in view of the teachings of Gagne et al. Keasling et al. and Branco-Vieira et al. for producing increased amount of olivetolic acid, a cannabinoid in a microalgae host cell to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress tetraketide synthase and olivetolic acid cyclase in microalgae cell Chlamydomonas reinhardtii in order to over-produce olivetolic acid, a cannabinoid, which is commercially, pharmaceutically, therapeutically and financially beneficial. One of ordinary skilled in the art would have been further motivated to use a microalgae cell Phaeodactylum tricornutum, a green diatom, which is regarded as sunlight-driven cell factories that converts carbon dioxide (CO2), a cheap carbon source, into potential biofuels such as lipids, fatty acids and ester of fatty acids, foods, feed and high-value bio-actives for producing cannabinoids specifically olivetolic acid by genetical modification, which is obvious and “Obvious to Try” under the provision of KSR, and substituting a microalgae Chlamydomonas reinhardtii cell with a microalgae Phaeodactylum tricornutum cell, a green diatom, for producing olivetolic acid is obvious to obtain predictable results (see, KSR), which is commercially, pharmaceutically, therapeutically and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Laban et al. could successfully produce cannabinoid olivetolic acid in a microalgae Chlamydomonas reinhardtii.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 1-18 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656